In an action to recover damages for personal injuries, the jury rendered a verdict for $4,000 in favor of plaintiff and against defendants City of New York and Kupfer and in favor of defendant city against defendant Kupfer on the city’s cross complaint. Defendant city appeals from the judgment insofar as it is in favor of plaintiff and against said defendant. Judgment insofar as appealed from reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days after the entry of the order hereon plaintiff stipulate to reduce the verdict to $2,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict is excessive. Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur.